Title: From Thomas Jefferson to John Barnes, 12 November 1802
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Washington Nov. 12. 1802
          
          Martin Wanscher writes to me for 40. Dollars. there will then remain due to him about 90. or 100. D. which he will be drawing for from time to time. the demand of his balance having been expected to have laid over till the spring, will be an addition to my last estimate. I am to inclose the money to him in Alexandria, so that I suppose it should be in bills of that bank or the Washington. I do not know if those of the Columbia bank pass there. health and esteem.
          
            Th: Jefferson
          
        